DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      Claims Status

2.	The response filed on 04/11/2022 has been entered and made of record.
3.	Claims 6, 13 and 23 have been amended.
4.	Claims 7-12 and 14-18 have been cancelled.
5.	Claims 1-6, 13 and 19-23 are currently pending.
6.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 05/09/2022.

    Response to Arguments
7.	The applicant's arguments filed on 04/11/2022 regarding claims 1-6 and 12-23 have been fully considered but they are not persuasive. 
Regarding claims 1, 6, 13 and 23, applicant argued that CN’ and Cholas do not teach or suggest the features regarding the punched card. (Applicant, page 8-9, Remarks Made in an Amendment dated 04/11/2022).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
As a support of evidence, CN’198 discloses:
“Set up the wireless network of off-premises station, wherein, allocate identical group number in advance for described off-premises station with the indoor set that this off-premises station is positioned at same unit; Receive the networking request that indoor set sends, wherein, carrying in described networking request is the group number of described indoor set distribution in advance; Judge that whether the group number of the indoor set carried in described networking request is consistent with the group number of described off-premises station; When the group number of the indoor set carried in described networking request is consistent with the group number of described off-premises station, respond the networking request of this indoor set, add described wireless network to make described indoor set ” (page 2). 
Accordingly (based on the above cited disclosure), CN’198 can be interpreted as the identical group number (a punched card code on the punch card) for the off-premises station and the indoor set is allocated in advance. During the set up the wireless network, the off-premise station read the punched card to obtain first identification information of the outdoor unit represented by a punch card code (group number) on the punched card. The off-premises station acquires a connection request that indoor set sends carrying second identification information (a punch card code (group number) on the punched card). The off-premises station connects the indoor set if it is verified that the second identification information is consistent with the first identification information.
Therefore it is clear that CN’198 teaches the claimed limitation (the features regarding the punched card).
The applicant further argued that Cholas does not disclose any punched card and Cholas is not related to a physical card as required by the subject matter of claim 1 (referring to paragraph [0041] of the present application, such that "with a mechanical port of the outdoor unit, a plurality of blank cards is punched according to the first identification information to generate a plurality of punched cards") (Applicant, page 8-9, Remarks Made in an Amendment dated 04/11/2022).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
First, it is noted that the features upon which applicant relies (i.e., referring to paragraph [0041] of the present application, such that "with a mechanical port of the outdoor unit, a plurality of blank cards is punched according to the first identification information to generate a plurality of punched cards") are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, even though applicant argued with the features not recited in the rejected claims, cited prior art Cholas discloses:
“Many sites, e.g., homes and/or offices, already have a gateway which supports WiFi communications. Typical installation of a new WiFi devices involves user intervention of a customer and/or technician. A WPS (Wi-Fi protected setup) button exists on some devices, but it requires the user to physically press a button on the gateway and pair it with a device. Typically, the user would need to manually enter an SSID, e.g., obtained from packing provided with a WiFi gateway, and/or manually perform other steps to configure a new device to operate with an existing gateway device” (paragraph[0003]). 
“In step 304 initial wireless connection establishment information is stored in a first device including a wireless interface, said initial wireless connection establishment information corresponds to a first wireless network identified by a first network identifier. In some embodiments, the storing of step 304 is performed at the factory or at a supplier site prior to shipment to the customer premise site. In some embodiments, the first device is a WiFi capable device. In some embodiments, the first device is a home monitoring device. In some such embodiments, the first device is a wireless camera, temperature sensor, window position sensor, or door position sensor. In some embodiments, the first device is a medical information monitoring device. Step 304 includes step 306 in which a list of wireless connection identifiers are stored corresponding to a company which also provides a wireless home gateway device, said initial wireless connection establishment information being stored in the first device prior to the first device being powered on at a customer premise at which said wireless home gateway device is located. Operation proceeds from step 304 to step 308 ” (Fig. 3A, paragraph[0057]). 
“In step 308 the wireless home gateway device, which is preconfigured to serve as an access point for said first wireless network used to supply device configuration information, receives a first wireless signal including said first wireless network identifier corresponding to said first wireless network from said first device. In various embodiments, the wireless home gateway device is preprogrammed prior to being powered on at said customer premise to act as an access point for one of said networks identified on said list of wireless network identifiers” (Fig. 3A, paragraph[0058]). 
“Memory 604 includes an assembly of modules 620 and data/information 622. Data/information 622 includes a first wireless network identifier 624, e.g., a configuration network SSID, a second wireless network identifier 626, e.g., a traffic/data network SSID, stored initial configuration server (ICS) address information 628, and received configuration information for configuring the gateway corresponding to one or more devices (received configuration information for configuring the gateway for client/service communications for a first client device 630, . . . , received configuration information for configuring the gateway for client/service communications for an nth client device 632 ” (Fig. 6, paragraph[0084]).
“Drawing 1000 of FIG. 10 illustrates two exemplary adjacent wireless home gateway devices (gateway device 1 1002, gateway device 2 1004) with corresponding network areas (1014, 1016) respectively. Gateway device 1 1002 has been pre-configured, e.g., prior to shipment to the home site, with a configuration network SSID=0000000000000000000000000000000B, as indicated by box 1018, and has been pre-configured, e.g., prior to shipment to the home site, with a traffic network SSID=0000000000000000000000000000000X, as indicated by box 1020 ” (Fig. 10, paragraph[0100]).
“WiFi capable devices (1026, 1028, 1030, 1032) may be shipped to any one of a plurality of customer sites, e.g., in response to a customer needs at a given time. In this example, WiFi capable devices 1006 and 1008 are shipped to home site 1014 at which gateway device 1 1002 is located. In this example, WiFi capable devices 1010 and 1012 are shipped to home site 1016 at which gateway device 2 1004 is located” (Fig. 10, paragraph[0102]).
“In some embodiments, the hardcoding of an initial SSID in a device eliminates the need for a WPS button and gain simplicity for the user. Once a device were powered on, the would seek out the hard coded SSID and it would eliminate the need to the user to perform manual operations to configure the device” (paragraph[0135]).
Accordingly (based on the above cited paragraphs), Cholas’s disclosure can be interpreted as the wireless home gateway device is preprogrammed with a configuration network SSID prior to shipment to the home site by the following three options:
(1) physically/manually pressing a WPS (Wi-Fi protected setup) button existed on the device; or 
(2) manually entering a network identifier SSID obtained from packing box provided with the device; or 
(3) the hardcoding of an initial SSID.
The options (1) and (2) can be interpreted as punching a blank card with a network identifier SSID (a punch card code). The stored pre-configured network identifier SSID of the device (a punched card code) on the punched card is used for initial wireless connection setup. Clearly, Cholas teaches the claimed limitation.
Further clarification:
Hietalahti et al. (US 2005/0147073 A1), hereinafter “Hietalahti”:
As a support of evidence, Hietalahti also discloses:
“According to the invention, a preferred SSID list is provided in which either each SSID on the list has a flag or other indicator for indicating whether the SSID should be probed for, or at least the list includes some basis for determining whether any given SSID on the list should be probed for. With flags/probe indicators indicating whether the SSIDs on the list should be probed for, a WLAN terminal can skip probing for SSIDs expected to be broadcast in beacon messages. The flag (and the preferred SSID list) may be input or preprogrammed by the user, operator, manufacturer or other service administrator, or downloaded to the WLAN terminal over a radio interface” (paragraph[0023]). 
“The flags/probe indicators can be provided as part of and at the same time as the SSID preferred list, or can be provided separately or later in time. For example, the SSID preferred list can be provided with a placeholder for a flag/probe indicator value, which can then be set later e.g. by an operator or software vendor or even by the user” (paragraph[0027]). 
It is clear that even cited prior art-Hietalahti also implies the claimed features of  “a punched card code on the punched card”.
Therefore, in view of above, while Applicant’s remarks and arguments have been considered, they are not persuasive.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
10.	Claims 1, 3, 13, 6, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Qingdao Haier Air Conditioning Electric Co Ltd (CN105091198A, machine translation), hereinafter “CN’198” in view of Cholas et al. (US 2016/0381613 A1), hereinafter “Cholas”.
Regarding claim 1, CN’198 discloses a wireless networking method for an air conditioning system (page 1, a method and a device for realizing networking for wireless communication of indoor and outdoor units of an air conditioner) , comprising:
reading (page 2, setting up the wireless network), by an outdoor unit of the air conditioning system (page 2 , off-premises station);
acquiring (page 2, allocating identical group number in advance), by the outdoor unit (page 2 , off-premises station), a connection request to connect to a wireless local area network (LAN) of the outdoor unit (page 2, in advance for described off-premises station), which is sent by a device to be networked (page 2, with the indoor set that this off-premises station is positioned at same unit); 
obtaining (page 2, receive the networking request that indoor set sends), by the outdoor unit (page 2 , off-premises station), second identification information (page 2, group number of described indoor set) contained in the connection request according to the connection request (page 2, carrying in described networking request is the group number of described indoor set distribution in advance), wherein the device to be networked obtains the second identification information via the punched card (page 2, judging that whether the group number of the indoor set carried in described networking request is consistent with the group number of described off-premises station); and 
connecting, by the outdoor unit (page 2 , off-premises station), the device to be networked to the wireless LAN (page 2, respond the networking request of this indoor set, add described wireless network to make described indoor set) if it is verified that the second identification information matches with the first identification information (page 2, when the group number of the indoor set carried in described networking request is consistent with the group number of described off-premises station).
While CN’198 implicitly refers to reading, by an outdoor unit of the air conditioning system, a punched card to obtain first identification information of the outdoor unit represented by a punched card code on the punched card (page 2, set up the wireless network of off-premises station, wherein, allocate identical group number in advance for described off-premises station with the indoor set that this off-premises station is positioned at same unit), Cholas from the same or similar field of endeavor explicitly discloses reading, by an outdoor unit (Figs. 3A, 6, 10, paragraphs [0058], [0084], [0100], [0135], preprogrammed prior to being powered on at said customer premise to act as an access point), a punched card (Fig. 6, paragraphs [0084], [0135], memory includes assembly of modules and data/information; hardcoding of an initial SSID in a device) to obtain first identification information of the outdoor unit (Figs. 3A, 6, 10, paragraphs [0058], [0084], [0100], [0135], once a device were powered on, would seek out the hard coded SSID) represented by a punched card code on the punched card (Figs. 3A, 6, 10, paragraphs [0058],[0084],[0100],[0135],configuration network SSID=0000000000000000000000000000000B as indicated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “reading, by an outdoor unit of the air conditioning system, a punched card to obtain first identification information of the outdoor unit represented by a punched card code on the punched card” as taught by Cholas, in the system of CN’198, so that it would provide deploying and configuring WiFi capable devices to automatically configure at a customer premise via WiFi signaling without having to know an SSID of a customer's home network which provides access to personal data stored on devices attached to the customer's home network (Cholas, paragraph [0005]).

Regarding claim 3, CN’198 discloses before reading the punched card by the outdoor unit of the air conditioning system: obtaining, by the outdoor unit, a plurality of blank cards corresponding to target devices one-to-one, the target devices comprising the outdoor unit and the device to be networked (page 2, receiving the networking request that indoor set sends, wherein, carrying in described networking request is the group number of described indoor set distribution in advance); and 
punching, by the outdoor unit, the plurality of the blank cards according to the first identification information of the outdoor unit to generate a plurality of punched cards with the same punched card code, wherein the punched card code is used to represent the first identification information (page 2, when the group number of the indoor set carried in described networking request is consistent with the group number of described off-premises station, respond the networking request of this indoor set, add described wireless network to make described indoor set).

Regarding claim 6, CN’198 discloses a wireless networking method for an air conditioning system (page 1, a method and a device for realizing networking for wireless communication of indoor and outdoor units of an air conditioner) , comprising:
reading (page 2, setting up the wireless network), by a device to be networked of the air conditioning system (page 2 , indoor set of the off-premises station);
sending (page 2, allocating identical group number in advance), by the device to be networked (page 2 , indoor set of the off-premises station), a connection request (page 2, networking request) to connect to a wireless LAN of an outdoor unit of the air conditioning system (page 2 , off-premises station) according to the first identification information (page 2, group number of described off-premises station), wherein the connection request (page 2, networking request) is used to request to connect to the wireless LAN of the outdoor unit (page 2 , off-premises station), the connection request containing the first identification information (page 2, group number of described off-premises station); 
if the outdoor unit (page 2 , off-premises station) verifies that the first identification information matches (page 2, when the group number of the indoor set carried in described networking request is consistent with the group number of described off-premises station)  with second identification information (page 2, group number of the indoor set), connecting the device to be networked to the wireless LAN (page 2, respond the networking request of this indoor set, add described wireless network to make described indoor set).
While CN’198 implicitly refers “reading, by a device to be networked, a punched card to obtain first identification information of the outdoor unit represented by a punched card code on the punched card” (page 2, set up the wireless network of off-premises station, wherein, allocate identical group number in advance for described off-premises station with the indoor set that this off-premises station is positioned at same unit), Cholas from the same or similar field of endeavor explicitly discloses reading, by a device to be networked (Figs. 3A, 6, 10, paragraphs [0058], [0084], [0100], [0135], preprogrammed prior to being powered on at said customer premise to act as an access point), a punched card (Fig. 6, paragraphs [0084], [0135], memory includes assembly of modules and data/information; hardcoding of an initial SSID in a device) to obtain first identification information represented by a punched card code on the punched card (Figs. 3A, 6, 10,paragraphs[0058],[0084],[0100],[0135],configurationnetworkSSID=0000000000000000000000000000000B as indicated), wherein the second identification information is identification information of the outdoor unit represented by the punched card code on the punched card and obtained by the outdoor unit reading the punched card (Figs. 3A, 6, 10, paragraphs [0058], [0084], [0100], [0135], once a device were powered on, the would seek out the hard coded SSID and it would eliminate the need to the user to perform manual operations to configure the device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “reading, by a device to be networked, a punched card to obtain first identification information of the outdoor unit represented by a punched card code on the punched card, wherein the second identification information is identification information of the outdoor unit represented by a punched card code on a punched card and obtained by the outdoor unit reading the punched card” as taught by Cholas, in the system of CN’198, so that it would provide deploying and configuring WiFi capable devices to automatically configure at a customer premise via WiFi signaling without having to know an SSID of a customer's home network which provides access to personal data stored on devices attached to the customer's home network (Cholas, paragraph [0005]).

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.
11.	Claims 2, 4, 5, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Qingdao Haier Air Conditioning Electric Co Ltd (CN105091198A, machine translation), hereinafter “CN’198” in view of Cholas et al. (US 2016/0381613 A1), hereinafter “Cholas” in view of Hietalahti et al. (US 2005/0147073 A1), hereinafter “Hietalahti”.
Regarding claim 2, CN’198 in view of Cholas disclose the method according to claim 1.
Neither CN’198 nor Cholas explicitly discloses “after reading the punched card by the outdoor unit of the air conditioning system: generating, by the outdoor unit, the wireless LAN corresponding to the first identification information according to the first identification information”.
However, Hietalahti from the same or similar field of endeavor discloses after reading the punched card by the outdoor unit of the air conditioning system (paragraphs [0006], [0027], several times per second by broadcasting beacon frames that carry the ESS name, i.e. the SSID): generating, by the outdoor unit, the wireless LAN corresponding to the first identification information according to the first identification information (paragraphs [0006], [0027], flags/probe indicators to be set automatically by the WLAN terminal by monitoring beacons to learn which SSIDs are broadcast and to then set the flag/probe indicator so as to keep the WLAN terminal from probing for the SSIDs included in the beacon messages).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “after reading the punched card by the outdoor unit of the air conditioning system: generating, by the outdoor unit, the wireless LAN corresponding to the first identification information according to the first identification information” as taught by Hietalahti, in the combined system of CN’198 and Cholas, so that it would avoid sending a probe message for each SSID on a preferred SSID list in order to indicate the availability of WLAN services (Hietalahti, paragraph [0012]).

Regarding claim 4, CN’198 in view of Cholas disclose the method according to claim 1.
Neither CN’198 nor Cholas explicitly discloses “connecting, by the outdoor unit, the device to be networked to the wireless LAN if it is verified that the second identification information matches with the first identification information comprises: connecting, by the outdoor unit, the device to be networked to the wireless LAN if it is verified that the second identification information is the same as the first identification information”.
However, Hietalahti from the same or similar field of endeavor discloses connecting, by the outdoor unit (paragraphs [0004], [0006], [0007], attempting to connect to a given WLAN must use the same SSID for the given WLAN), the device to be networked to the wireless LAN if it is verified that the second identification information matches with the first identification information comprises: 
connecting, by the outdoor unit (paragraphs [0004], [0006], [0007], once the station locates an appropriately-named access point, it can send an associate request frame containing the desired SSID), the device to be networked to the wireless LAN if it is verified that the second identification information is the same as the first identification information (paragraphs [0004], [0006], [0007], wireless devices thus use the SSID to establish and maintain connectivity. As part of an association process, a wireless network interface card (NIC) for a station of a WLAN must have the same SSID as the (one or more) access point(s) for the WLAN).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “connecting, by the outdoor unit, the device to be networked to the wireless LAN if it is verified that the second identification information matches with the first identification information comprises: connecting, by the outdoor unit, the device to be networked to the wireless LAN if it is verified that the second identification information is the same as the first identification information” as taught by Hietalahti, in the combined system of CN’198 and Cholas, so that it would avoid sending a probe message for each SSID on a preferred SSID list in order to indicate the availability of WLAN services (Hietalahti, paragraph [0012]).

Regarding claim 5, CN’198 discloses the device to be networked comprises a plurality of sub-devices, and connecting, by the outdoor unit, the device to be networked to the wireless LAN if it is verified that the second identification information is the same as the first identification information comprises: 
sequentially determining, by the outdoor unit, whether the second identification information of the plurality of sub-devices is the same as the first identification information; and sequentially connecting the plurality of sub-devices to the wireless LAN if it is verified that the second identification information of the plurality of sub-devices is the same as the first identification information (page 2, set up the wireless network of off-premises station, wherein, allocate identical group number in advance for described off-premises station with the indoor set that this off-premises station is positioned at same unit; Receive the networking request that indoor set sends, wherein, carrying in described networking request is the group number of described indoor set distribution in advance; Judge that whether the group number of the indoor set carried in described networking request is consistent with the group number of described off-premises station; When the group number of the indoor set carried in described networking request is consistent with the group number of described off-premises station, respond the networking request of this indoor set, add described wireless network to make described indoor set ).

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Conclusion
12.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414